DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00324-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DON COX,§
	APPEAL FROM THE 4TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

TOMMY KING,
APPELLEE§
	RUSK COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	The parties hereto have filed an agreed motion to reverse and remand for entry of agreed
judgment.  That motion has been signed by the attorneys for the parties and represents that the parties
have reached an agreement that disposes of all issues presented for appeal.  Because the parties have
met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted.  Accordingly, the
judgment of the trial court is reversed and the cause is remanded for entry of an agreed judgment. 
See Tex. R. App. P. 43.2(d).	
Opinion delivered December 17, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




 (PUBLISH)